Citation Nr: 0026151	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependent Educational Assistance under 38 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from August 1956 to 
December 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in March 1999, by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant asserts that the veteran died as the result of 
cancer which was caused by exposure to herbicides to include 
Agent Orange during his period of active duty while serving 
in Vietnam.  However, the veteran's claims folder apparently 
is not available and there is no evidence of record to 
establish that the veteran did, in fact, serve in an area 
where he would have been exposed to herbicides to include 
Agent Orange.  In this regard, the RO attempted to verify the 
veteran's Vietnam service in January 1999, but had not 
received a response from the National Personnel Records 
Center (NPRC) prior to forwarding the claims file to the 
Board.  Furthermore, although a photocopy of a DD 214 is of 
record, this document only covers the period of the veteran's 
service from April 1969 to April 1973.  The veteran's final 
DD 214 which should document his service from 1973 to 1978 
may support the appellant's allegations regarding the 
veteran's two tours of duty in Vietnam.  

In view of these circumstances, the Board believes that 
additional development is necessary to ensure that all 
available records are obtained.  In this regard, additional 
efforts should be undertaken to locate any available service 
personnel and medical records which may bear on the 
appellant's claims.

Accordingly, this case is REMANDED for the following action:

1. The appellant and her representative 
have the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2. The RO should undertake efforts to 
obtain all available service medical 
and personnel records to include the 
veteran's final DD 214.  Additional 
efforts should be taken to associate 
the response, if one was provided, to 
the original request for service 
verification from the NPRC.  In the 
absence of a response, a second 
request for the appropriate 
information should be made.

3. All additional efforts to locate and 
associate records with the claims 
folder must be documented within the 
claims folder.

4. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (1999); 
Stegall v. West, 11 Vet. App. 268 
(1998).


5. Thereafter, the RO should readjudicate 
the claim at issue on appeal.  The RO 
must consider all the evidence of 
record as well as all evidence 
obtained as a result of this remand. 

Upon completion of the above and receipt of any additional 
evidence and or argument in support of the appellant's claim, 
and if the claim remains denied, she and her representative 
should be provided with a Supplemental Statement of the Case 
addressing the above development.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


